Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Clark’s teaching of a “series of vacuum pumps” refers to a series of mechanical lobe vacuum pumps (comparing [0036] with [0037]). 
[0037] teaches that the vacuum pump shown as 430 is actually three mechanical lobe vacuum pumps arranged in series or may be a single jet vacuum pump. Applicant appears to be arguing that Clark refers to a single mechanical lobe vacuum pump having three lobes, but [0037] does not make this explicit, especially contrasting Clark’s teaching of a single jet vacuum pump. Finally, even if Clark is referring to three lobes, it still is prima facie obvious to duplicate parts in a system. See MPEP 2144.04.VI.B. 
Applicant has argued that Clark does not suggest vacuum pump cooperation. Clark was not relied upon for this teaching. That is taught by Rabiser. 
Applicant states in [0037] of their specification submitted 2 Mar 2018 that their vacuum pump may be either multiple mechanical lobe pumps or a jet pump produced by Arpuma GmbH of Bergheim, Germany. Clark also teaches that their pumps may be either multiple mechanical lobe pumps or a jet pump produced by Arpuma GmbH of Bergheim, Germany. Thus, it is entirely consistent to conclude that the vacuum pumps in Clark perform in the same manner as the vacuum pumps in the present application. It is entirely reasonable from the disclosure in 
Finally, Applicant has amended the independent claim to add “wherein shutting down the second vacuum pump includes sufficiently mechanically isolating the second vacuum pump from the MRS Section such that air does not flow between a vacuum chamber of the second vacuum pump and the MRS Section.” Rabiser teaches that each vacuum pump may be isolated from the extruding section via upstream and downstream valves 35.1, 35.2, 35.3, and 35.4 ([0075], see Fig. 1 showing the valves) while one of the parallel vacuum pumps is being cleaned ([0075]). Ultimately it is unclear how the vacuum pump could be cleaned while air is still flowing through it as such an action would drastically negatively affect the millibar vacuum levels in the MRS section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub No 2015/0069655 A1, hereinafter “Clark”) in view of Rabiser et al. (US Pub No 2015/0343672, hereinafter “Rabiser”).

Regarding claim 1, Clark teaches a method of manufacturing bulked continuous carpet filament ([0002]), the method comprising: 
(A) providing a multi-screw extruder that comprises: (i) an MRS Section comprising a plurality of satellite screws ([0033] teaches providing a plurality of satellite screw), each of the plurality of satellite screws mounted to rotate about its respective central axis ([0034] teaches rotating them about a central axis, see Fig. 3); 
(B) providing a first vacuum pump ([0036] teaches providing a first vacuum pump) configured to independently maintain a pressure within the MRS Section between about 0 millibars and about 40 millibars ([0036] teaches providing a pressure in the MRS section 
(C) providing a second vacuum pump with the first vacuum pump ([0036] teaches that in other embodiments the MRS section may be fitted with a “series of vacuum pumps”) and configured to independently maintain a pressure within the MRS Section between about 0 millibars and about 40 millibars ([0036] teaches providing a pressure in the MRS section between .5 and 5 millibars) and cooperate with the first vacuum pump ([0068] teaches a pressure regulation system; therefore in the embodiment with a series of vacuum pumps the pressure regulation system would regulate both pumps to work cooperatively) to maintain a pressure within the MRS Section between about 0 millibars and about 5 millibars ([0068] teaches the pressure regulation system may maintain a pressure between 0 and 8 millibars); 
 (D) using the first vacuum pump to maintain the pressure within the MRS Section to between about 0 millibars and about 5 millibars ([0036] teaches the vacuum pump provides a pressure in the MRS section between .5 and 5 millibars); 
(E) passing a polymer melt comprising recycled PET through the multi-screw extruder while the first vacuum pump is maintaining the pressure in the MRS Section between about 0 millibars and about 5 millibars ([0036] teaches that the vacuum pump removes contaminants as the polymer passes through the MRS section; [0036] also teaches the vacuum pump maintains a pressure of .5 to 5 millibars); and 
(F) after the step of passing the polymer melt through the multi-screw extruder, feeding the polymer melt into a first polymer transfer line and a second polymer transfer line ([0076] 
(K) providing a viscosity sensor ([0039] teaches the use of a viscosity sensor); 
(L) using the viscosity sensor to measure an intrinsic viscosity ([0039] teaches using the viscosity sensor to measure viscosity) of the polymer melt after the polymer melt passes through the multi-screw extruder; and 
(M) using the first vacuum pump to reduce the pressure ([0039] teaches reducing the pressure in the MRS section in response to a drop in viscosity) in the MRS Section in response to the viscosity sensor measuring the intrinsic viscosity to be below ([0039] teaches reducing the pressure in the MRS section in response to a drop in viscosity below a predetermined level of 0.8 g/dL) a particular viscosity level. 

Clark does not explicitly teach (G) shutting down the second vacuum pump for cleaning; (H) raising the pressure within the MRS Section to between about 20 millibars and about 40 millibars; (I) cleaning the second vacuum pump; (J) continuing to pass the polymer melt comprising recycled PET through the multi- screw extruder while the first vacuum pump maintains the pressure in the MRS Section at between about 20 millibars and about 40 millibars and feeding the polymer melt into the first polymer transfer line and the second polymer transfer line; (N) powering up the second vacuum pump after cleaning; and (O) reducing the pressure within the MRS Section back to between about 0 millibars and about 5 millibars using the first vacuum pump and the second vacuum pump, wherein shutting down the second vacuum pump includes sufficiently mechanically isolating the second vacuum pump from the MRS Section 
 
Clark does teach the use of a vacuum pump to maintain a pressure within the MRS Section between about 20 millibars and about 40 millibars ([0068] teaches the use of a pressure regulation system to maintain the pressure in the MRS at any suitable pressure between 0 and 25 millibars) and that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]). Further, duplication of parts, such as vacuum pumps, has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. Finally, there are only a finite number of predictable solutions, such as putting the pumps in series or in parallel, which has been deemed as indicia of obviousness. See MPEP 2143.

	In the same field of endeavor Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system, thus one vacuum system may be shut off while another is left operating ([0074]-[0075] teaches multiple vacuums in parallel to provide redundancy).  Further, Rabiser teaches that one vacuum pump may be cleaned while the other pump is left operating ([0075]). Rabiser additionally teaches that each vacuum pump may be isolated from the extruding section via upstream and downstream valves 35.1, 35.2, 35.3, and 35.4 ([0075], see Fig. 1 showing the valves) while the vacuum pump is being cleaned ([0075], further it is unclear how the vacuum pump could be cleaned while air is still flowing through it as such an action would drastically affect the millibar vacuum levels in the MRS section).  

	Further it would be obvious to provide one vacuum pump producing 20-40 millibars alone, as Clark teaches that one vacuum pump may produce 0-25 millibars ([0068]). As such, one would predictably expect a single vacuum pump to produce less of a vacuum than two vacuum pumps combined. 

Regarding claim 2, Clark teaches 
(P) providing a first spinning machine; ([0042] teaches providing a spinning machine 500)
(Q) using the first spinning machine to produce bulked continuous carpet filament via the first polymer transfer line ([0042] teaches the spinning machine produces bulked continuous filament); 
Clark teaches providing at least one spinning machine ([0003]), however Clark fails to explicitly teach (R) providing a second spinning machine; and261024-02010-US (S) using the second spinning machine to produce bulked continuous carpet filament via the second polymer transfer line. 
It would have been obvious to a person having ordinary skill in the art to duplicate the number of spinning machines. Duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. (citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between 

	Regarding claim 4, Clark does not explicitly teach continuing to use the first and second spinning machines to produce bulked continuous carpet filament while the second vacuum pump is shut down for cleaning. However, Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system ([0074]-[0075]). Thus, the continuous operation of the system in Clark would be to continue to produce bulked continuous carpet filament while one vacuum is shut down. 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 5, Clark does not explicitly teach shutting down the first vacuum pump while the second vacuum pump is running. 
In the same field of endeavor Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system, thus one vacuum system may be shut off while another is left operating ([0074]-
Thus, shutting down the first vacuum while the second vacuum is running is obvious in view of Rabiser’s teaching of providing redundancy for each vacuum pump. 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 6, Clark does not explicitly teach using a second vacuum pump to reduce the pressure within the MRS Section to about 30 millibars. However, Clark does teach that a vacuum may be used to maintain a pressure between 0 and 25 millibars ([0080]). 
As the ranges are close, a prima facie case of obviousness is present where the ranges do not overlap but are merely close. See MPEP 2144.05.I. (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and stating “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”). 
30 millibars is obvious in light of the range of 0 to 25 millibars. Clark teaches that one vacuum produces a pressure of 0 to 25 millibars ([0080]). Thus, in order for one vacuum pump to compensate for another vacuum pump being shut down it would have to produce a pressure twice that of one vacuum, which would be in the range of 30 millibars. 


In the same field of endeavor Rabiser teaches the use of an upstream or downstream valve to isolate a vacuum system while the vacuum is being cleaned ([0075]). 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 8, Clark does not explicitly teach while the first vacuum pump is shut down for cleaning, cleaning one or more components that make up the first vacuum pump. 
In the same field of endeavor Rabiser teaches cleaning one or more components while a vacuum system is shut down ([0075]). 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 9, Clark does not explicitly teach wherein the one or more components are selected from the group consisting of: one or more catch pots; one or more pipes; and one or more elbows. 

It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 10, Clark teaches grinding a plurality of recycled PET bottles into a group of polymer flakes (see Abstract, step A); washing the group of polymer flakes to remove at least a portion of one or more contaminants from a surface of the flakes (see Abstract step B and C and [0027]), the group of flakes comprising a first plurality of flakes that consist essentially of PET and a second plurality of flakes that do not consist essentially of PET (see Abstract step C and [0027]); after the step of washing the first plurality of flakes: (i) scanning the washed group of flakes to identify the second plurality of flakes (see Abstract step C and [0027]); and (ii) separating the second plurality of flakes from the first plurality of flakes (see Abstract step C and [0027]); and melting the first plurality of flakes into the polymer melt prior to passing the polymer melt through the multi-screw extruder (see Abstract step D and E).

Regarding claim 21, Clark teaches a particular viscosity below about 0.79 dL/g ([0040] teaches the recycled polymer melt has an intrinsic viscosity of at least about 0.79 dL/g; [0039] teaches an intrinsic viscosity of below about 0.8 g/dL as a predetermined level). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAUL SPIEL/Examiner, Art Unit 1748       
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742